Ashland County, Nos. 96CRI07366' and 96COA01182. These causes are here on appeal from the Court of Common Pleas and Court of Appeals for Ashland County. Upon consideration of appellant’s motion to transfer portions of the record to the Court of Common Pleas of Ashland County,
IT IS ORDERED by the court that the motion to transfer portions of the record to the court of common pleas be, and hereby is, granted.
IT IS FURTHER ORDERED that the Clerk transmit the portion of the record filed April 29,1997, to the Clerk of the Court of Common Pleas of Ashland County, who shall return that portion of the record to the Clerk of the Supreme Court no later than July 15,1997.